IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-15-00372-CV

                          EX PARTE MILTON LEE GARDNER


                                From the 77th District Court
                                 Limestone County, Texas
                                 Trial Court No. J-291-A-1


                                              ORDER

        Appellant’s motion for extension of time to file his motion for rehearing is granted.

Appellant’s motion for rehearing is due November 28, 2016.1 Appellant’s duties as a

“jailhouse lawyer” will not be accepted as a reason for further extensions.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 23, 2016



1
 Appellant is incorrect in stating that his motion for rehearing is due on November 12, 2016. It was due
October 26, 2016. TEX. R. APP. P. 49.1 (“A motion for rehearing may be filed within 15 days after the court
of appeals’ judgment….”). The extension is granted for 33 days from the date his motion for rehearing was
due. The extra three days account for a holiday and the weekend.